DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 04/15/2021, has been received and made of record.  In response to the most recent Office Action, dated 12/22/2020, claim 21 has been amended.

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 103(a) rejections to independent claims: applicant submits, “Lee teaches a system in which an expert wears an HMD and works on a physical vehicle and novice wears and HMD and works on a physical vehicle ……………….. In fact, Lee requires both the first and second user to have the physical object because the second user performs his or her hand gestures on the physical object, not an image of this object” (Remarks, p. 8-10). However, the Examiner respectfully disagrees.
In response to applicant’s arguments above, as disclosed in the previous office action Lee in Figs. 3B-3C and column 11 lines 61-67 states “In some examples provided in this disclosure, the perspective 330 can be a perspective of the novice using the HMD 312. For example, during an experience-sharing session, assume that the novice can see the perspective 330 through the HMD 312. The novice's HMD 312 can generate media content indicative of the perspective 330 and transmit the media content to the expert's HMD 302.”, column 12 lines 37 to column 13 line 12 states “FIG. 3C shows an example of a .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 21, 22, 25, 26, 29, 30, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 8914472).
Regarding claim 21: Lee teaches a method comprising: capturing, with a camera in first wearable electronic glasses (WEG) worn on a head of a first user, an image of a real object on which the first user will perform a task; transmitting, from the first WEG and to second WEG worn on a head of a second user, the image of the object (Figs. 2-3 & 6 and column 2 line 41-63, column 11 lines 4-67, column 17 line 52 to column 18 line 5 teach capturing with a camera in first WEG worn on a head of a first user, an image of a real object such as car engine on which the first user will perform task; transmitting from the first WEG to second WEG worn on a head of a second user, the image of the object); capturing, with a camera in the second WEG and while the second WEG displays the image of the real object, hand gestures of hands of the second user that move to perform the task on the image of the real object being displayed with the second WEG; and displaying, with the first WEG and while the real object is visible through the display of the first WEG, virtual hands in augmented reality (AR) that move and replicate movements of the hand gestures of the second user that show the first user how to perform the task on the real object (Figs. 3 & 6 and column 11 line 3 to column 14 line 60 teach capturing, with a camera in the second WEG and while the second WEG displays the image of the real object, hand gestures of hands of the second user that show how to perform the task on the image of real object; and displaying, with the first WEG and while the real object is visible through the display of the WEG, virtual hands in augmented reality (AR) see figs 3D & 3E that move and replicate movements of the hand gestures of the second user that show the first user how to perform the task on the real object, specifically see Figs. 3B-3C and column 11 lines 61-67, column 12 lines 37 to column 13 line 12 and col 7 lines 17-25). 

Regarding claim 22: Lee teaches further comprising: displaying, with the first WEG and side-by-side with the real object, an AR object that emulates the real object with a size and a shape of the real object, wherein the virtual hands show performing the task on the AR object that is next to the real object (Figs. 3D & 3E and column 13 line 39 to column 14 line 59).

Regarding claim 25: Lee teaches further comprising: displaying, with the first WEG and side-by-side with the real object, an AR object that emulates the real object; moving the AR object to show how to perform a first sequence of the task on the real object; and automatically moving the AR object to show how to perform a second sequence of the task in response to detecting with the first WEG when the first user moves the real object to emulate movements of the AR object performing the first sequence of the task (Figs. 3A-3E and column 11 line 3 to column 14 line 60). 

Regarding claim 26: Lee teaches further comprising: displaying, with the first WEG and side-by-side with the real object, the AR object as a three-dimensional (3D) line drawing that emulates a size and a shape of the real object as seen through the first WEG (Figs. 3D & 3E and column 3 lines 3-20, column 13 line 39 to column 14 line 59). 

Regarding claim 29: Lee teaches a non-transitory computer readable storage medium storing instructions that cause one or more electronic devices to execute a method (Fig. 1 and column 6 line 6-50 #120) comprising: capturing, with a camera in first wearable electronic glasses (WEG) worn on a head of a first user, an image of a real object on which the first user will perform a task; displaying, with second WEG worn on a head of a second user, an augmented reality (AR) image that emulates the real object (Figs. 2-3 & 6 and column 2 line 41-63, column 11 lines 4-67, column 17 line 52 to column 18 line 5 teach capturing with a camera in first WEG worn on a head of a first user, an image of a real object such as car engine on which the first user will perform task; transmitting from the first WEG to second WEG worn on a head of a second user, the image of the object); capturing, with a camera in the second WEG and while the second WEG displays the AR image that emulates the real object, hand gestures of hands of the second user that show how to perform the task on the AR image that emulates the real object; and displaying, with the first WEG and while the real object is visible through the display of the WEG, the AR image that emulates the real object and virtual three-dimensional (3D) hands that move and replicate movements of the hand gestures of the second user on the AR image that emulates the real object that show the first user how to perform the task on the real object (Figs. 3 & 6 and column 3 lines 3-20, column 11 line 3 to column 14 line 60 teach capturing, with a camera in the second WEG and while the second WEG displays the image of the real object, hand gestures of hands of the second user that show how to perform the task on the image of real object; and displaying, with the first WEG and while the real object is visible through the display of the WEG, virtual hands in augmented reality (AR) see figs 3D & 3E that move and replicate movements of the hand gestures of the second user that show the first user how to perform the task on the real object, specifically see Figs. 3B-3C and column 11 lines 61-67, column 12 lines 37 to column 13 line 12 and col 7 lines 17-25). 

Regarding claim 30: Lee teaches the non-transitory computer readable storage medium storing instructions of claim 29 in which the method further comprises: displaying, with the first WEG, the AR image that emulates the real object side-by-side with the real object; and detecting, with the first WEG, hand gestures of the first user to determine whether the hand gestures of the first user emulate movements of the virtual 3D hands performing the task on the AR image that emulates the real object (Figs. 3D & 3E and column 13 line 39 to column 14 line 59). 

Regarding claim 36: Lee teaches  an augmented reality (AR) system, comprising: first wearable electronic glasses (WEG) that are worn on a head of a first user and include a display, a camera that captures an image of a real object seen through the display of the first WEG, and an interface that wirelessly transmits the image of the object (Figs. 2-3 & 6 and column 2 line 41-63, column 11 lines 4-67, column 17 line 52 to column 18 line 5 teach capturing with a camera in first WEG worn on a head of a first user, an image of a real object such as car engine on which the first user will perform task; transmitting from the first WEG to second WEG worn on a head of a second user, the image of the object); and second WEG that are worn on a head of a second user and include a display that displays the image captured with the first WEG, a camera that captures hand gestures of the second user performing a task on the image captured with the first WEG, and an interface that wirelessly transmits the hand gestures to the first WEG, wherein the real object that is visible through the display of the first WEG while the display of the first WEG displays the hand gestures as three-dimensional (3D) virtual hands that move and show the second user performing the task on the real object (Figs. 3 & 6 and column 3 lines 3-20, column 11 line 3 to column 14 line 60 teach capturing, with a camera in the second WEG and while the second WEG displays the image of the real object, hand gestures of hands of the second user that show how to perform the task on the image of real object; and displaying, with the first WEG and while the real object is visible through the display of the WEG, virtual hands in augmented reality (AR) see figs 3D & 3E that move and replicate movements of the hand gestures of the second user that show the first user how to perform the task on the real object, specifically see Figs. 3B-3C and column 11 lines 61-67, column 12 lines 37 to column 13 line 12 and col 7 lines 17-25). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8914472).
Regarding claim 23: Lee teaches further comprising: detecting, with the first WEG, when the first user moves the real object to perform the task; and displaying, with the first WEG, a visual indication informing the first user as a feedback regarding the performed task (Fig. 3B-3E and column 13 line 13 to column 14 line 39 teach in an observation phase the first WEG detects the first user moving the real object to perform the task, and the expert user can observe the task being performed and alert or notify the first user with feedback via visual indication such as comment about the task being performed). Lee does not explicitly disclose the movements of the real object do not correctly perform the task. However, since Lee clearly discloses that the expert user can provide real-time feed back to the novice user regarding the task being performed, it would be obvious that the expert user can detect the task being performed incorrectly and feedback can be alerting the novice regarding incorrect task. 

Regarding claim 24: Lee teaches further comprising: detecting, with the first WEG, when the first user moves the real object to perform the task; and providing, with the first WEG, a verbal indication informing the first user as a feedback regarding the performed task (Fig. 3B-3E and column 3 lines 4-40, column 13 line 13 to column 14 line 39 teach in an observation phase the first WEG detects the first user moving the real object to perform the task, and the expert user can observe the task being performed and alert or notify the first user with feedback about the task being performed, and the expert user can communicate via audio in real time to provide audio feedback). Lee does not explicitly disclose the movements of the real object do not correctly perform the task. However, since Lee clearly discloses that the expert user can provide real-time feed back to the novice user regarding the task being performed, it would be obvious that the expert user can detect the task being performed incorrectly and feedback can be alerting the novice regarding incorrect task. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8914472) in the view of Fialho (US 20140063058).
Regarding claim 27: Lee does not explicitly disclose further comprising: receiving, at the first WEG and from the first user, a request to find the real object; and displaying, with the first WEG and in response to the request, an AR image of a person that walks in a direction of the real object and guides the first person to the real object.
However, Fialho teaches receiving, at the first device and from the first user, a request to find the real object; and displaying, with the first device and in response to the request, an AR image representing a direction of the real object and guides the first person to the real object (paragraph [0024, 0033, and 0050]). Similarly, it would have been merely a matter of design choice to replace the direction representation as presented by Fialho with of a person that walking, while achieving the similar results of guiding the user in right direction. It would have been obvious for a person skilled in the art, at the time of the invention to modify Lee’s invention by including above teachings of Fialho, because utilizing the electronic device in order to find directions is very well-known and widely used .

Claims 28 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8914472) in the view of Lamb (US 20130307855).
Regarding claim 28: Lee teaches further comprising: tracking, with eye tracking in the first WEG, a gaze of the first user (column 14 lines 1-8).
Lee does not explicitly disclose further comprising: tracking, with eye tracking in the first WEG, a gaze of the first user to determine a location where the first user is reading in a textbook; and automatically displaying, with the first WEG and in response to the first WEG detecting the gaze of the first user is looking at the location in the textbook, a three-dimensional (3D) AR image that coincides with subject matter at the location in the textbook.
However, Lamb teaches further comprising: tracking, with eye tracking in the first WEG, a gaze of the first user to determine a location where the first user is reading in a textbook; and automatically displaying, with the first WEG and in response to the first WEG detecting the gaze of the first user is looking at the location in the textbook, AR image that coincides with subject matter at the location in the textbook (Figs. 4-5 and paragraph [0028, 0087-0101]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Lee’s invention by including above teachings of Lamb, because using such technique enhances the user experience while interacting with a book by display augmented objects and since Lee’s system is capable of display 3D AR objects it would be obvious to display the Lamb’s AR objects in 3D manner. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 40: Lee teaches the AR system of claim 36 further comprising: an eye tracker in the first WEG that tracks a direction of gaze of the first user (column 14 lines 1-8).
Lee does not explicitly disclose displays a virtual image of the real object in response to determining that the direction of gaze of the first user is directed to the real object.
However, Lamb teaches displays a virtual image of the real object in response to determining that the direction of gaze of the first user is directed to the real object (Figs. 4-5 and paragraph [0028, 0087-0101]). It would have been obvious for a person skilled in the art, at the time of the invention to modify Lee’s invention by including above teachings of Lamb, because using such technique enhances the user experience while interacting with a real object by display augmented objects. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 31-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8914472) in the view of Noda (US 20130009863).
Regarding claim 31: Lee teaches the first WEG displaying AR image (Figs. 2-3 and column 3 lines 3-20, column 13 line 39 to column 14 line 59).
Lee does not explicitly teach the method further comprises: moving, by the first WEG, the AR image that emulates the real object from one side of the real object to an opposite side of the real object in response to determining movement of the first WEG will cause the AR image that emulates the real object to be outside a field of view of the first user if the AR image that emulates the real object remains at the first location.
However, Noda teaches the method further comprises: moving, by the first device, the AR image that emulates the real object from one side of the real object to an opposite side of the real object in response to determining movement of the first device will cause the AR image that emulates the real object to be outside a field of view of the first user if the AR image that emulates the real object (Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object. Noda clearly explains that causing the virtual object 230 to be not displayed in an interference region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). It would have been obvious to one of ordinary skill, in the art at the time of invention, to modify Lee’s invention by including above teachings of Noda, because movement in HMD of Lee’s changes the viewpoint and doing so allows the user to clearly view the both virtual object and real object at the same time even when the user’s viewpoint changes. The rationale would’ve been to use a known method or technique to achieve predictable results.

Regarding claim 32: Combination of Lee and Noda teach in which the method further comprises: decreasing, by the first WEG, a size of the AR image that emulates the real object being displayed at a location in response to determining movement of the first WEG will cause the AR image that emulates the real object to be outside a field of view of the first user if the AR image that emulates the real object remains at the location (Noda ‘863 Figs. 11 & 16 and paragraph [0080-0082, 0089] teach the virtual object 230 is automatically changing the size by reducing the size of the virtual object 230 to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left side the viewers viewpoint that virtual object 230 will be reduced size. Noda clearly explains that causing the virtual object 230 to be changed in size when displayed in a view region where the physical object 90 is displayed based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to reduce the size of the virtual object when the viewpoint moves). See claim 31 rejection for combination reasoning of Lee and Noda, same rationale applies here.

Regarding claim 33: Combination of Lee and Noda teach the method further comprises: avoiding a collision between a perimeter of a field of view of the first WEG and the AR image that emulates the real object by moving the AR image that emulates the real object from one side of the real object to an opposite side of the real object (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object and both objects will collide in the field of view. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint and when the perimeter of the field of view will collide with the virtual object in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 31 rejection for combination reasoning of Lee and Noda, same rationale applies here.

Regarding claim 34: Combination of Lee and Noda teach the method further comprises: moving the AR image that emulates the real object from a first location in a field of view of the first WEG to a second location in the field of view of the first WEG in response to determining that movement of the first WEG will cause the first location to become too small to accommodate a size of the AR image that emulates the real object (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 31 rejection for combination reasoning of Lee and Noda, same rationale applies here.

Regarding claim 35: Combination of Lee and Noda teach the method further comprises: automatically moving, by the first WEG, the AR image that emulates the real object from a first location to a second location in response to a perimeter of a field of view of the first WEG touching the AR image that emulates the real object (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object and both objects will collide in the field of view. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint and when the perimeter of the field of view will collide with the virtual object in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 31 rejection for combination reasoning of Lee and Noda, same rationale applies here.

Regarding claim 37: Combination of Lee and Noda teach wherein the first WEG moves the 3D virtual hands from a first location to a second location in a field of view of the first WEG to counteract movement of the first WEG that will cause the 3D virtual hands to move outside the field of view if the 3D virtual hands remain at the first location (Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object. Noda clearly explains that causing the virtual object 230 to be not displayed in an interference region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 31 rejection for combination reasoning of Lee and Noda, same rationale applies here.

Regarding claim 38: Combination of Lee and Noda teach wherein the first WEG moves the 3D virtual hands to a different location within a field of view of the first WEG in order to avoid the 3D virtual hands from colliding with an edge of the field of view (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object and both objects will collide in the field of view. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint and when the perimeter of the field of view will collide with the virtual object in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 31 rejection for combination reasoning of Lee and Noda, same rationale applies here.
 
Regarding claim 39: Combination of Lee and Noda teach wherein the first WEG reduces a size of the 3D virtual hands in order to prevent the 3D virtual hands from colliding with a perimeter of a field of view of the first WEG (Noda ‘863 Figs. 11 & 16 and paragraph [0080-0082, 0089] teach the virtual object 230 is automatically changing the size by reducing the size of the virtual object 230 to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left side the viewers viewpoint that virtual object 230 will be reduced size to avoid any collision with a parameter of a field of view. Noda clearly explains that causing the virtual object 230 to be changed in size when displayed in a view region where the physical object 90 is displayed based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to reduce the size of the virtual object when the viewpoint moves). See claim 31 rejection for combination reasoning of Lee and Noda, same rationale applies here.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIT CHATLY/               Primary Examiner, Art Unit 2622